Upon rehearing our attention is directed to the fact that since the opinion was promulgated herein on April 2, 1940 (11 Journal 8), the parties have fully compromised and settled the matters in controversy, and a dismissal of the cause has been signed by plaintiff pursuant to settlement agreement. It appears, therefore, that the litigation should be terminated, and that the opinion herein should be modified as to the directions for further proceedings in the trial court.
We conclude the cause should be remanded, with directions to the trial court to vacate the judgment heretofore rendered for defendant on the pleadings, and to enter final dismissal of plaintiff's cause pursuant to completed compromise and settlement.
BAYLESS, C. J., and RILEY, OSBORN, GIBSON, DAVISON, and DANNER, JJ., concur. CORN, J., absent. HURST, J., not participating.